Title: From John Adams to Richard Rush, 22 July 1816
From: Adams, John
To: Rush, Richard



Dear Sir
Quincy July 22 1816

The Copy inclosed in your Letter has tenderly affected the little Sensibility that remains in me. As a Memorial of the Friendship of Dr Rush I esteem it prescious.
Mark my Words; it is Party Faction and Fashion that give Characters; Truth and Justice, are Studiously omitted neglected and forgotten.
Jefferson is no more my Friend
Who dares to Independence to pretend
Which I was born to introduce
Refin’d it first and Shew’d its Use.
This is a Parody you see upon Dean Swifts
“Arbuthot is no more my Friend
Who dares to Irony pretend
Which I was born to introduce,
Refin’d it first and Shew’d its Use.”
            You see I am no Poet. You must make the syllable “fer,” long in the name of Jef-fer-son, long in order to make the line metrical. “Who dares to Independence to pretend” is infinitely inferiour to Swifts “Arbuthnot is no more my Friend.” “Who dares to Irony pretend.” This you See, is owing to my Want of poetical Genius.
            Why is not Dr Rush placed before Dr Franklin in the Temple of Fame? Because Cunning is a more powerful Divinity, than Symplicity. Rush has done infinitely more good to America than Franklin. Both have deserved a high Rank among Benefactors to their Country and Mankind; but Rush by far the highest.
When Writing or Speaking of Revolution and Independence, I can do nothing but trifle. I have Thoughts of addressing to you a Book of Paradoxes, Somewhat like Rochefaucaults Volume of Maxims. It is a new thought; not at all digested as yet. But I will try my hand, in one or two
1. Mankind never give Credit to their true Benefactors!
2. Mankind cannot bear to acknowledge their real Benefactors. The Glory would be too dazzling, and would demand too much Gratitude, would mortify their Vanity too much, and make their Envy too apparent.
3. Mankind, deliberately rob the real Sages and Heros of their Laurells, and confer them on others who have done nothing to deserve them.
3 Mankind therefore are desperately wicked. I will not let this Paradox go without marking Indignation and Contempt of it. Mankind are deceived and deceive themselves: I rather believe the Paradox of Macchiavel viz.
4. “Not Ingratitude but too much Love is the constant Fault of the People.”
5. Dr Rush was a greater and better Man than Dr Fraklin: Yet Rush was always persecuted and Franklin always adored.
6. Dr Waterhouse was a greater Man than Franklin, has done more for his Country and Mankind, then Franklin: Yet Waterhouse has always been persecuted and Franklin adored.
7. James Otis, Sam. Adams, John Hancock William Livingston, John Dickinson, Richard Henry Lee and his Brothers, and John Rutledge, &c &c &c have been plundered of their Merits Services Sacrifices and sufferings and all have been conferred on Washington Hamilton and Ames.
8. I have not yet written my Dream. If I had Eyes and Fingers I would write a Vision more voluminous and more extravagant than Tuckers in his Light of Nature pursued. I profess to be a remote Cousin of the Family of Search.
9. If you ever met with more absurdity, Nonsence, Contradiction Envy Malice and Vanity in two Pages and an half I pray you to Communicate where it is to be found, to

John Adams
P.S. Look in the Journal of Congress 1774 for the Declaration of the Rights of the Colonies, and in the Journal of 1776. Month of May for a Resolution of Independence. Then consider Whether the Declaration of Independence of 4. July 1776 is any thing more than a juvenile declamation founded on those two Documents, Yet these two documents were drawn by the Fingers which now trembling write the Name of

John Adams.2 P.S. Paradox 10th. Nothing makes a Man look So Silly and talk and act so much like a Fool, as merited praise, and unmerited Reproach, to his Face.
3d P.S. My Grand Daughter Says, the Line “Who dares to Independence to pretend” is very bad; and begs me to Substitute “To Independence he pretends.” But this Amendment does not fully Satisfy me: I therefore propose farther to insert this “Who dares to Independency pretend.” But even this I fear, has one Alexandrine Syllable too much.
4th. P.S. Thus it was that Swift, by consulting his old Housekeeper on one hand, and Stella and Vanessa on the other; that is to Say by taking the Advice of old Ladies and young Ladies, brought his Verses to such perfection of versification, that not a Syllable too much, or too little is to be found, nor an imperfect Rhyme in all his Works.
5th. P.S. Your Father was correct. In 1775 and 1776 I was considered by the Quakers and Proprietarians and by a Majority of the Whiggs of Pensylvania, as a Monster, who advocated Independence. It was this Odium, which provoked me to Say in my Letter to Mr Wyth which your Father has remembered
“I did but teach the Age to quit their Cloggs
By the plain Rules, of ancient Liberty:
When lo! a barbarous noise Surrounded me
Of Owls and Cuckoos, Asses, Apes and Dogs,”
This little Pamphlet I will send you if you wish to see it. To be returned to me however, because I know of no other Copy.
P.S. Among your Fathers Papers will be found a Copy of a Declaration of Independence, in 1755 twenty one Years before Jeffersons in 1776 in a Letter to Dr Nathan Webb from 

John Adams.